In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00068-CR



        DESMOND JUWON WOODS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 76th District Court
                Morris County, Texas
              Trial Court No. 10,976CR




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                       MEMORANDUM OPINION
         A jury convicted Desmond Juwon Woods of theft of copper wire having a value of less

than $20,000.00. See Act of May 9, 2011, 82d Leg., R.S., ch. 120, § 1, sec. 31.03(e)(4)(F)(iii),

2011 Tex. Gen. Laws 608, 608 (amended 2015) (current version at TEX. PENAL CODE ANN.

§ 31.03(e)(4)(F)(iii) (West Supp. 2015)). Woods was sentenced to two years’ imprisonment. In

his sole point of error on appeal, Woods challenges the sufficiency of the evidence supporting the

jury’s finding of guilt.1 Because we find that sufficient evidence supports Woods’ conviction, we

affirm the trial court’s judgment.

         The standard of review for evaluating the sufficiency of the evidence is well established.2

Pursuant to its indictment, the State was required to prove that (1) Woods (2) appropriated copper

tubing (3) valued at less than $20,000.00 (4) without the effective consent of the owner, Alice

Bullock, (5) with intent to deprive Bullock of the copper tubing. See TEX. PENAL CODE ANN.

§ 31.03(a), (b) (West Supp. 2015); Act of May 9, 2011, 82d Leg., R.S., ch. 120, § 1, sec.



1
 In companion cause number 06-15-00063-CR, Woods also appeals from a conviction of criminal mischief causing a
pecuniary loss of $20,000.00 or more, but less than $100,000.00.
2
 In evaluating sufficiency of the evidence, we review all the evidence in the light most favorable to the trial court’s
judgment to determine whether any rational jury could have found the essential elements of the offense beyond a
reasonable doubt. Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010) (citing Jackson v. Virginia, 443 U.S.
307, 319 (1979)); Hartsfield v. State, 305 S.W.3d 859, 863 (Tex. App.—Texarkana 2010, pet. ref’d). Our rigorous
sufficiency review focuses on the quality of the evidence presented. Brooks, 323 S.W.3d at 917–18 (Cochran, J.,
concurring). We examine sufficiency under the direction of the Brooks opinion, while giving deference to the
responsibility of the jury “to fairly resolve conflicts in testimony, to weigh the evidence, and to draw reasonable
inferences from basic facts to ultimate facts.” Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007) (citing
Jackson, 443 U.S. at 318–19); Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007).
         Sufficiency of the evidence is measured by the elements of the offense as defined by a hypothetically correct
jury charge. Malik v. State, 953 S.W.2d 234, 240 (Tex. Crim. App. 1997). The “hypothetically correct jury charge”
is “one that accurately sets out the law, is authorized by the indictment, does not unnecessarily increase the State’s
burden of proof or unnecessarily restrict the State’s theories of liability, and adequately describes the particular offense
for which the defendant was tried.” Id. at 240.

                                                             2
31.03(e)(4)(F)(iii), 2011 Tex. Gen. Laws 608, 608 (amended 2015).         In this case, Woods

challenges only the element of identity.

       In our opinion in companion cause number 06-15-00063-CR, we set forth the evidence on

which Woods’ conviction of theft of copper wire from Bullock’s chicken houses was based. As

discussed in the companion case, the evidence was sufficient to establish that Woods was the

perpetrator of the crime. Consequently, we overrule Woods’ sole point of error on appeal.

       We affirm the trial court’s judgment.




                                               Ralph Burgess
                                               Justice

Date Submitted:       December 22, 2015
Date Decided:         December 29, 2015

Do Not Publish




                                                 3